DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the amendment filed on 02/02/2022, in which, claim(s) 1-30 are pending. Claim(s) 1, 11, 21 and 25 are amended. No claim(s) are cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed after the mailing date of the non-final Office action on 11/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Drawings Objection: 
Applicant’s arguments with respect to drawings objection have been considered. The drawings objection have been withdrawn in view of the replacement sheet of drawings submitted on 02/02/2022.

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1, 11, 21 and 25 have been considered. The objection of claim(s) 1, 11, 21 and 25 have been withdrawn in 

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 1-10 and 11-20 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim(s) 1-10 and 11-20 have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 10-16, filed 02/02/2022, regarding the U.S.C. 102 and 103 rejections of claims 1-30 have been fully considered and are not persuasive.
Applicants argue that “the combination of the cited portions of Lawbaugh and Rizk does not teach, for example, a private client blockchain…”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Lawbaugh teaches blockchain-driven matching of users and advertiser-identified anonymous profiling data records of interest (Abstract, [0017], [0019-0021] and [0059]); Rizk teaches advertiser systems using blockchain ([0084]).
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, applicants argue that the combination of the cited portions of Lawbaugh and Rizk does not teach claims 10, 20 or 30; but applicants have no explaining how the claims avoid the references or distinguish from them.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e. g., However, Lawbaugh explicitly teaches that the personal information is not stored on the private blockchain 10 stating in paragraph 0057: "[t]hus, the distributed ledger may securely store identifying information about the user and the user's settings with respect to what types of user data may be used about the user, but not the profiling data itself." (see page 11 of the Remarks) and nowhere do these cited paragraphs teach that a separate block of a blockchain is created for each ad, nor that each of these separate blocks include identifiers of both the ad and the advertiser as well as demographic data associated with the ad (see page 11 of the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lawbaugh et al. (US 2019/0370866 A1) in view of Rizk et al. (US 2019/0034975 A1).
Regarding Claims 1, 11, and 21, Lawbaugh discloses An advertisement distribution platform ([0042], “the advertisements may be delivered to users via publisher platforms”) comprising: 
a non-transitory computer-readable client memory ([0125], “The various instructions described herein may be stored in a storage device 22, which may comprise random access memory (RAM), read only memory (ROM), and/or other memory.”) storing a client blockchain operating system including a plurality of user accounts of users of an advertisement (ad) application, the user accounts each including an encrypted user identifier and an encrypted set of user personal information describing the user associated with the user account ([0005], “a user identifier and a device identifier for each device used by the user”, [0019], a plurality of “users' social media accounts”, [0044], “The private blockchain 10 may include a private distributed ledger that each node may store”, “data on the private distributed ledger or a blockchain transaction relevant to a given user wallet 122 may be encrypted by the computer system 110 using the user wallet' public key”, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application); 
a non-transitory computer-readable client blockchain memory ([0125]) storing a private client blockchain that includes a single transaction block for each of the user accounts that includes the encrypted user identifier and the encrypted set of personal information ([0005], “An enrolled user may be assigned with a user identifier and a device identifier for each device used by the user”, [0019], “users' social media accounts”, [0044], “The private blockchain 10 may include a private distributed ledger that each node may store”, “data on the private distributed ledger or a blockchain transaction relevant to a given user wallet 122 may be encrypted by the computer system 110 using the user wallet' public key”); 
a non-transitory computer-readable advertiser memory ([0125]) storing an blockchain operating system including a plurality of advertiser accounts each including an encrypted advertiser identifier, one or more advertisements (ads), encrypted advertisement (ad) identifiers that are each associated with one of the ads, and sets of demographic data that are each associated with one of the ads (Abstract, “various stakeholders including advertisers (accounts)”, [0003], “encoded by demographic data, etc.),”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”); 
a non-transitory computer-readable advertiser blockchain memory ([0125]) storing a blockchain that includes a single transaction block for each of the ads that includes the encrypted advertiser identifier, the encrypted ad identifier and the associated demographic data ([0003], “encoded by blockchain for executing transactions”, [0004], “build and maintain an anonymized database that stores anonymous profiling data (including different types of profiling data such as behavioral data, demographic data, etc.),”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”); 
a non-transitory computer-readable transaction memory ([0125]) storing a transaction blockchain ([0066], “write the public blockchain transaction as to the public blockchain 12”); and 
a non-transitory computer-readable transaction blockchain memory ([0125]) storing a transaction blockchain operating system including a transaction engine configured to: 
access the single transaction blocks of the private client blockchain and, for each ad of the ads, identify ad/user account pairs by determining one or more of the user accounts whose encrypted sets of personal information that match the demographic data of the ad (Abstract, “blockchain-driven matching of users and advertiser-identified anonymous profiling data records of interest”, [0017], “users across demographics”, “A handler may consult the private blockchain and the linking database to determine whether any of the anonymous identifiers specified by the request is linked to a user that has authorized use of their profiling data”, “If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement.”, [0019], “users' social media accounts”, [0021], “advertisement identifiers that are associated with device identifiers so that devices interacting with an affiliate website or other touch point may be provided with the relevant ads”, therefore an ad/user account pairs); 
for each of the pairs, transmit the ad of the pair to the ad applications of the users associated with the user account of the pair ([0017], “the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user”, [0021], “advertisement identifiers that are associated with device identifiers so that devices interacting with an affiliate website or other touch point may be provided with the relevant ads”, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application”); and 
for each of the pairs, generate and record a smart contract as a single transaction block on the transaction blockchain, the smart contract identifying the encrypted ad identifier of the ad, the encrypted advertiser identifier of the advertiser associated with the ad, the encrypted user identifier of the user account and transaction data ([0033], “generate one or more smart contracts based on the advertisement information, the publisher information, reward information, and/or encoded by blockchain for executing transactions”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”, [0026], “user identifier”).  
Lawbaugh does not explicitly teach but Rizk teaches
an blockchain operating system is an advertiser blockchain operating system ([0084], “advertiser systems to aid in real-time advertisement targeting and question selection. In embodiments, responses can be published to a (advertiser) blockchain”);
a private advertiser blockchain that includes a single transaction block; the single transaction blocks of the private advertiser blockchain ([0084], “advertiser systems to aid in real-time advertisement targeting and question selection. In embodiments, responses can be published to a (advertiser) blockchain”);
Lawbaugh and Rizk are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rizk with the disclosure of Lawbaugh. The motivation/suggestion would have been to integrate advertising in a non-disruptive manner, maintain user attention, and possess the ability to develop an advertiser's understanding of user knowledge and target advertisements based thereon (Rizk, [0004]).

Regarding Claims 2, 12, and 22, the combined teaching of Lawbaugh and Rizk teaches wherein the ads and the target data are encrypted (Lawbaugh, [0003], “encoded by blockchain for executing transactions”, [0015], “may encode the request as advertisement”).


Regarding Claims 3, 13, and 23, the combined teaching of Lawbaugh and Rizk teaches wherein the transaction data includes a value of currency owed by the advertiser, a percentage of the value owed to the user account and a percentage of the value owed to the transaction blockchain operating system (Lawbaugh, [0097], “Whether the ad delivery service 52 transmitted the ad through a specific channel or the ad queue, the blockchain processor 50 may generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. For example, the payload may indicate that a user associated with the anonymous identifier was provided with an advertisement. Furthermore, the blockchain processor 50 may cause appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided”).

Regarding Claims 4, 14, and 24, the combined teaching of Lawbaugh and Rizk teaches wherein the transaction blockchain operating system transfers the percentage of the value owed to the user account from the advertiser account of the encrypted advertiser identifier to the user account of the encrypted user identifier (Lawbaugh, [0071], “in a cost-per-click model, the user may be rewarded if the user clicks on or otherwise interacts with an advertisement, resulting in a fee debit from the advertiser. In a cost per impression model, the reward may be provided to the user if the ad is displayed or otherwise provided to the user, whether or not the user appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided”).

Regarding Claims 5, 15, and 25, the combined teaching of Lawbaugh and Rizk teaches wherein the sets of personal information comprise one or more of the user's: age, gender, address, income level, religion, political affiliation, race, nationality, interests, height, hair color, eye color, weight and medical conditions (Lawbaugh, [0017], “reports like showing the distribution of people in the audience of users across demographics, such as gender”).

Regarding Claims 6, 16, and 26, the combined teaching of Lawbaugh and Rizk teaches wherein the demographic data comprises one or more of: one or more age ranges, a gender, one or more geographical areas, one or more income ranges, one or more religions, one or more political affiliations, one or more races, one or more nationalities, one or more interests, one or more height ranges, one or more hair colors, one or more eye colors, one or more weight ranges and one or more medical conditions (Lawbaugh, [0017], “reports like showing the distribution of people in the audience of users across demographics, such as gender”).

Regarding Claims 7, 17, and 27, the combined teaching of Lawbaugh and Rizk teaches a client device having a graphical user interface and storing the ad application, wherein the ad application is configured to generate an overlay over the graphical user interface and display one or more of the ads received from the transaction blockchain operating system on the overlay (Lawbaugh, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application that can report user activity”, [0071], “if the ad is displayed or otherwise provided to the user”).  

Regarding Claims 8, 18, and 28, the combined teaching of Lawbaugh and Rizk teaches wherein the ad application includes a verification function that inputs biometric feedback from the user via the device in order to verify that the user viewed the ads displayed on the overlay (Lawbaugh, [0095], “the engagement monitor 54 may monitor user engagement with an advertisement. For instance, user engagement may include having been presented with an advertisement (such as impression), clicking on a link, inputting a command to retrieve content associated with the advertisement, or otherwise interacting with a call-to-action of the advertisement.”, [0043], [0097], “to verify that the advertisement was actually delivered”).

Regarding Claims 9, 19, and 29, the combined teaching of Lawbaugh and Rizk teaches wherein the transaction blockchain operating system awaits verification from the ad application that the ad was viewed by the user before recording the smart contract for the ad on the transaction blockchain (Lawbaugh, [0034], “at any time after the blockchain record is created, verify whether the assets being referred to in the advertisement”, [0043], “to verify that the advertisement was actually delivered”).  

Regarding Claims 10, 20, and 30, the combined teaching of Lawbaugh and Rizk teaches wherein the ad application identifies portions of the graphical user interface where 3rd party ads are being displayed and displays the ads received from the transaction blockchain operating system over those portions of the graphical user interface (Lawbaugh, [0034], “an advertiser originally shows a legitimate ad image that they later attempt to replace with adult content (i.e. 3rd party ads) in which case the ad itself becomes de-listed and removed from all contracts and the advertiser is flagged as potentially being compromised”).  

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497